DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
_______________________________________________________________________
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,994,086. Although the claims at issue are not identical, they are not patentably distinct from each other because
With respect to claim 1, U.S. Patent No. 10,994,086 claims a cartridge of an electronic vaping device comprising: a reservoir configured to store a pre-vapor formulation; a heating element configured to heat the pre-vapor formulation, the heating element including, a metal tube having a first end and a second end, the metal tube defining an opening therethrough, the metal tube including, a sidewall defining at least one spiral channel extending substantially continuously along at least a portion of the metal tube, the spiral channel having a uniform width along a length of the spiral channel, a thickness of the spiral channel ranging from 0.1 mm to 0.2 mm, and the spiral channel including 10 to 14 turns around a circumference of the metal tube, each turn being angled about 35° to 60° with respect to a longitudinal axis of the metal tube; and a wick extending through the opening in the metal tube, such that the metal tube surrounds a portion of the wick (Claim 1). 
While U.S. Patent No. 10,994,086 claims additional limitations, such as “the spiral channel having a uniform width along a length of the spiral channel” and “a thickness of the spiral channel ranging from 0.1 mm to 0.2 mm”, the scope of instant claim 1 is fully encompassed by claim 1 of U.S. Patent No. 10,994,086. 
Claims 2-12 are rejected by claims 2-12, respectively, of U.S. Patent No. 10,994,086. 
With respect to claim 13, U.S. Patent No. 10,994,086 claims an electronic vaping device comprising: a reservoir configured to store a pre-vapor formulation; a heating element configured to heat the pre-vapor formulation, the heating element including, a metal tube having a first end and a second end, the metal tube defining an opening therethrough, the metal tube including, a sidewall defining at least one spiral channel extending substantially continuously along at least a portion of the metal tube, the spiral channel having a uniform width along a length of the spiral channel, a width of the spiral channel ranging from 0.1 mm to 0.2 mm, and the spiral channel including 10 to 14 turns around a circumference of the metal tube, each turn being angled about 35° to 60° with respect to a longitudinal axis of the metal tube; a wick extending through the opening in the metal tube, such that the metal tube surrounds a portion of the wick; and a power supply configured to supply power to the heating element (Claim 13). 
While U.S. Patent No. 10,994,086 claims additional limitations, such as “the spiral channel having a uniform width along a length of the spiral channel” and “a thickness of the spiral channel ranging from 0.1 mm to 0.2 mm”, the scope of instant claim 1 is fully encompassed by claim 1 of U.S. Patent No. 10,994,086. 
Claims 14-20 are rejected by claims 14-20, respectively, of U.S. Patent No. 10,994,086. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DUBIEF et al. (US 2015/0181937) discloses a cartridge of an electronic vaping device (Abstract; Paragraphs [0004], [0005], [0011]-[0013], [0022]-[0024], [0032] and [0044]); comprising a reservoir capable of storing a vaporizable formulation (Paragraphs [0004], [0011]-[0013], [0049] and [0050]); a heating element capable of heating the vaporizable formulation (Paragraphs [0043], [0032]-[0037], [0027] and [0022]). The heating element includes a metal tube (Paragraph [0027]) having a first end and a second end, 305 and 301, defining an opening therethrough (Figure 3; Paragraphs [0032]-[0037], [0078] and [0079]). The heating element comprises a spiral coil between the first and second ends (Paragraphs [0078] and [0079]; Figure 3).  
The heater can be formed of a sheet with the shape of the filament cut out, and then rolled into the tube (Paragraphs [0033]-[0037]), thus providing an integrally formed electric heater with simplified manufacture (Paragraph [0035]). DUBIEF et al. does not explicitly disclose that the embodiment shown in figure 3 and referenced in paragraphs [0078] and [0079] are formed in this manner. 
With the first and second ends and the coil being integral and formed of a single sheet, each part, 301, 309 and 305, together represent the metal tube. The sidewall of the tube is the structures forming the tube itself. Thus, the sidewall in the center portion of the tube (i.e., the coil) defines a spiral channel extending continuously along a portion of the tube (i.e., the center of the tube).
The sidewall of the tube is the structures forming the tube itself. Thus, the sidewall in the center portion of the tube (i.e., the coil) defines a spiral channel extending continuously along at least a portion of the tube (i.e., the center of the tube).  
SEARS et al. (US 2014/0209105) discloses a wick of a plurality of fibers that extend from the reservoir of the liquid through the heater and into the center thereof (Figures 3-5; Paragraphs [ 0069]-[0079]). Such a wick improves the delivery of aerosol precursor to the heating element (Abstract 
As seen in figures 3-5 of SEARS et al., the wick extends through the side of the heater and into the center thereof. Thus, the wick implicitly extends through the opening of DUBIEF et al., albeit through the sidewall and into the opening. Essentially, the wick extends through the outer radius of the opening. As seen in figure 3 of SEARS et al., the ends of the wick extending through the heater are surrounded by the heater. Thus, the heater surrounds end portions of the wick. 
DEPIANO et al. (US 2015/0245659) discloses that the coils have a variable spacing so as to provide particular benefits in terms of the functionality and costs (Paragraphs [0155] and [0092]). The variable spacing between coils (i.e., channel width) is constant in spacing along a portion of the heater (i.e., uniform spacing along a length of channel) (Paragraph [0159]). DEPIANO et al. also discloses that the heating portion, 918, between the two contact portions, 916a and 916b (Paragraph [0148]) that defines a pitch (Paragraph [0007], [0017], [0029]) that is the same over the heating portion, except at the transition between the contact portions and the heater portion (Paragraphs [0122] and [0123]).  
BATISTA (US 2017/0340011) discloses that the number of turns is between 2 and 11 turns between the contacts (Paragraph [0109]) and the wire diameter (e.g., thickness) of the heater portion is between 0.1 to 0.15 mm (Paragraph [0060]) so that when a particular current is passed through the heating element a desired, or predetermined temperature is achieved (Paragraph [0061]). 
However, BATISTA shows the various dimensions of the heater coil (Figures 1A, 1B; Paragraphs [0111]-[0113]; Table 1). F is the diameter of the wick around which the wire is wrapped, and thus the wire has the same diameter and is between 1 and 4 mm. The pitch, P, is between 0.5 and 2 mm. With these values, the claimed angles can be calculated using the Pythagorean Theorem and trigonometry. 

    PNG
    media_image1.png
    368
    559
    media_image1.png
    Greyscale

As the pitch is uniform, the projected wire forms a sinusoidal pattern that approximates a linear hypotenuse, and a right triangle is approximately formed between a point at half the pitch between coils, the diameter of the wick and between the hypotenuse 
[AltContent: textbox (This angle is 64.4 degrees)][AltContent: connector][AltContent: textbox (Hypotenuse )][AltContent: connector][AltContent: textbox (F)][AltContent: ][AltContent: textbox (½ P)][AltContent: ][AltContent: rect]
    PNG
    media_image1.png
    368
    559
    media_image1.png
    Greyscale

It is noted that because the independent claims require 10-14 turns, not all values are can be used to determine the angle of the turns relative to a longitudinal axis of the tube. Thus, for any given length of the winding (e.g., L-2W) there must be a pitch that provides a number of turns between 10 and 14, as claimed. BATISTA discloses a number of turns falling within the claimed range (i.e., 10 and 11 turns). With L being 11 mm, and W being 0.7mm, the length of the coiled portion is 9.6 mm (L-2W). At 10 turns, the pitch is 0.96 mm and 1/2P =0.48 mm. At an F of 1 mm, the hypotenuse is 1.109 mm, the angle of the turns with respect to the radial direction is 25.6 degrees and the angle with respect to the longitudinal direction is 64.4 degrees. Moreover, this angle is the smallest angle of the turns relative to the longitudinal axis of the tube. 
Note, that while the claims recite “about” 35-60 degrees, the conditions of the heater coil which arrive at the angle of 64.4 degrees in BATISTA are extremely limited and defined amongst a plethora of permutations, which would appear to be selected only based on using the claims as a roadmap. Thus, when considering the claims as a whole in light of the art, Examiner believes that there is a clear difference between the claimed device and prior art devices in that BATISTA teaches away from the claimed angle and if modified outside of the claimed angle would no longer overlap with the claims in the number of turns. It is therefore apparent that the relationship between the angle and number of turns in BATISTA is correlated in such a way that if the angle is to be reduced to overlap with the claimed range, the number of turns would no longer overlap. The “about” of claims 1 and 13 would therefore necessarily be limited to less than 64.4 degrees whereby the claimed range does not overlap with BATISTA and the aforementioned correlation holds true. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745